Citation Nr: 0634698	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an appendectomy 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran had verified active duty service in the Army from 
May 1953 to May 1956, verified active duty service in the Air 
Force from September 1958 to September 1962, and subsequent 
reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2003 for further development.  


FINDINGS OF FACT

1.  The veteran's current back disability was not manifested 
during his active duty service or for many years after 
service, nor is it otherwise related to service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after service, nor is tinnitus 
otherwise related to service.

3.  The veteran's appendectomy scar is related to surgery 
during active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's back disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

3.  The veteran's appendectomy scar was incurred by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in March 1999 (prior to the 
enactment of the VCAA).  A rating decision was issued in June 
2000.  Upon passage of the VCAA, the RO issued VCAA notice in 
August 2001.  This letter effectively notified the appellant 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
The RO issued a subsequent rating decision in October 2001.  
It is this rating decision that is the subject of this 
appeal.  The claims came before the Board in December 2003 
and they were remanded for further development, to include 
compliance with the VCAA.  The RO re-issued VCAA notice in 
April 2005.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the August 2001 and April 2005 notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but there had 
been no notice of the method by which disability ratings and 
effective dates are determined.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in August 2001 and April 2005 in which it 
advised the appellant of what information and evidence is 
needed to substantiate his claims, what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Notice of the Dingess/Hartman 
decision was provided to the veteran in a May 2006 
correspondence, along with explanations as to how the VA 
determines disability ratings and effective dates.  Moreover, 
since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for a 
back disability and tinnitus, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot as to these issues.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained 
some of the veteran's service records.  However, the record 
reflects that the service medical records from 1958 to 1962 
were destroyed by fire and are therefore unobtainable.  The 
Board is aware that in such a situation it has a heightened 
duty to assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claims is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records or alternate records.  

The veteran submitted a May 2006 correspondence in which he 
stated that he wished to be scheduled for a VA examination.  
The Board notes that the veteran has already undergone three 
VA examinations (one for each claimed disability) in March 
2004.  Furthermore, the veteran was scheduled for 
examinations to take place June 2005.  He was notified in 
April 2005 that if he failed to report for the examinations, 
his appeal may be denied.  The veteran failed to report or 
present good cause for his failure to report.  The veteran's 
May 2006 request failed to note any reason as to why an 
additional examination would be necessary (inadequacy of the 
March 2004 examinations, change in condition, etc.).  The 
Board finds that the March 2004 examinations provide enough 
information to sufficiently to decide the claims.  

There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing 
reasons, the Board concludes that VA's duties to the 
appellant have been fulfilled with respect to the issues on 
appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Back disability
The veteran stated in his June 2002 substantive appeal that 
he injured his back at Fort Benning while at jump school.  He 
also stated that he was incapacitated for three days and had 
to transfer to another unit.  The veteran's service records 
confirm that in July 1971, he was in Fort Benning for 
Airborne training.  

The service medical records do not show any complaints of an 
injury sustained in 1971.  He underwent a periodic VA 
examination in October 1972 and the examination yielded 
normal findings.  However, when the veteran completed a 
Report of Medical History in conjunction with the 
examination, he complained of recurrent back pain.  The 
clinician noted that the back pain description is of probable 
spondylosis with occasional episodes of back pain since an 
accident n 1962.  

The veteran underwent a separation examination from the Army 
in March 1974.  The clinical examination yielded normal 
findings.  However, the veteran indicated, by checked box, 
that he had been refused employment or had been unable to 
hold a job due to the inability to perform certain motions 
and assume certain positions.  He further stated that he has 
a deformed vertebra (T14) and that he has difficulty putting 
his legs up while in a horizontal position.  When he is in 
this position, he stated that sometimes the vertebrae will 
slip.  

The veteran underwent another examination in July 1988 upon 
entering into the National Guard.  The examination yielded 
normal findings.  Furthermore, the veteran completed a Report 
of Medical History in conjunction with the examination.  He 
indicated, by checked box, that he did not suffer from 
recurring back pain; arthritis; swollen or painful joints; or 
a bone, joint, or other deformity.  

There is no further medical evidence of a back disability 
until the veteran's March 2004 VA examination.  He reported 
that he injured his back at jump school in the 1970s and then 
re-injured it in 1972 while on vacation (while moving from a 
chair).  He complained of sharp, stabbing, non radiating back 
pain near the belt line.  The back pain occurs approximately 
once per year with acute flare-ups lasting one week.  The 
intensity of the pain is a 9/10 during a flare-up and a 1/10 
otherwise.  He reported taking Tylenol or over the counter 
analgesia during the flare-ups.  Precipitating factors 
include bending and lifting.  Alleviating factors include bed 
rest and massage.  During a flare-up, he experiences severe 
limitation of motion and must use a walker.  He is retired 
and is able to perform activities of daily living.  

Upon physical examination, the lumbar spine showed normal 
curvature, symmetry, appearance, and rhythm of spinal motion.  
Upon examination of the thoracolumbar spine, the veteran 
showed slight limitation of right lateral flexion (0-20 
degrees) with pain on the ipsilateral side of his back.  
Otherwise, he showed full range of motion.  There were no 
additional limitations with repetitive motion, pain, fatigue, 
incoordination, weakness, or lack of endurance.  He had 
tenderness on the right side at L4-L5.  Neurological 
examination was normal.  X-rays revealed osteophytosis.  Disc 
spaces were maintained.  The clinician diagnosed the veteran 
with degenerative disc disease of the lumbosacral spine, less 
likely than not related to military service.  The basis for 
the clinician's opinion was that the in service diagnosis has 
not been listed as serious following his injury.  
Furthermore, there has been no sustained record of medical 
care for his back injury.     

The lack of any post-service medical records until March 2004 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that there are no post service medical 
evidence for many years after service.  Furthermore, the lone 
nexus opinion clearly weighs against the veteran's claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a back disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Tinnitus
The veteran stated in his June 2002 substantive appeal that 
he was exposed to excessive aircraft noise while on flying 
status in 1975.  He underwent an examination in March 1977.  
The examination yielded normal findings.  He specifically 
denied tinnitus.  

The veteran underwent a July 1988 examination upon enlisting 
in the National Guard.  Both external canals were filled with 
wax.  He completed a Report of Medical History in conjunction 
with the examination.  He indicated, by checked box, that he 
did not have any ear trouble or hearing loss.  

The veteran underwent an audiological examination in March 
2004.  The clinician noted that high frequency hearing loss 
was noted on several examinations while the veteran was in 
the reserves (including examinations dated March 1974, March 
1978, and July 1988).  His hearing was normal in March 1977. 

The veteran reported constant ringing in his right ear that 
began two years ago, that sounds like an electric motor 
squealing.  He rated the ringing in his ears at a 3 on a 
scale of 1-5.  He also reported that it sometimes interferes 
with his ability to hear.  In addition to exposure to 
excessive noise as an aircraft maintenance crew member, the 
veteran reported significant noise exposure while working in 
a steel factory from 1976 to 1978.  

Otoscopic examination revealed clear canals and intact 
tympanic membranes.  Audiometric testing indicated normal 
hearing in both ears.  Speech recognition skills in quiet 
were excellent.  Tympanometry indicated normal middle-ear 
mobility and pressure in both ears.  

The clinician noted that the veteran's normal hearing in both 
ears was very surprising given the veteran's age, history of 
exposure to excessive noise, and prior test results showing 
hearing loss.  However, pure tone testing was repeated 
several times to assure responses were not false positives.  
Additional testing continued to show normal hearing.  The 
clinician then concluded that "given the recent onset of 
tinnitus in the right ear, it is not likely due to military 
noise exposure."  

The Board notes that there are no findings attributed to 
tinnitus during service or for many years thereafter.  
Furthermore, the lone nexus opinion clearly weighs against 
the veteran's claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Appendectomy scar
The veteran stated in his June 2002 substantive appeal that 
he underwent an appendectomy in service (1958-1959) and that 
he now has a painful scar that restricts movement.  The Board 
notes that service medical records from 1958 and 1959 were 
destroyed by fire.  The first medical record in which the 
appendectomy scar appears is an October 1970 examination.  
The veteran also indicated, by checked box in his October 
1970 Report of Medical History, that he has had appendicitis.  
Neither document states when the veteran underwent the 
appendectomy.  

The veteran's July 1988 National Guard enlistment examination 
also notes that the veteran has an appendectomy scar.  In his 
Report of Medical History, the veteran indicates that the 
appendectomy occurred in 1957 at Eglin Air Force Base

When the veteran was asked to provide a three month date 
range regarding the time that he underwent the appendectomy, 
he estimated it to be the fall of 1959.  

The Board notes that the veteran was not on active duty in 
1957.  The Board also notes that the RO contacted Eglin Air 
Force Base and there is were no clinical records on the 
veteran for the year 1959.  

The record shows that the veteran has consistently reported 
that his appendectomy was performed at Eglin Air Force Base.  
This is a factual matter the veteran is competent to report, 
even as a layperson.  He has reported that the surgery was 
conducted sometime in the period from 1957 to 1960.  Since 
there are no service medical records to refer to as to this 
period, the exact year cannot be determined.  However, again 
the veteran is competent to report such a factual matter.  
Although the veteran has variously reported the time of the 
appendectomy, it must be kept in mind that the veteran was 
reporting the date a number of years after the fact, and the 
effect of passing time on one's memory must be acknowledged.  
The Board has found no reason to doubt the veteran's 
credibility.  Under the particular circumstances of this 
case, the Board finds that the veteran's statements to the 
effect that the appendectomy did take place during his active 
duty service should be accepted as persuasive evidence of 
that fact.  Since there is evidence of a current appendectomy 
scar, the Board finds that service connection is warranted 
for that scar. 


ORDER

Entitlement to service connection for a back disability is 
denied.  Entitlement to service connection for tinnitus is 
denied.  To that extent, the appeal is denied.

Entitlement to service connection for an appendectomy scar is 
warranted.  To that extent, the appeal is granted.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


